DETAILED ACTION
In response to the Response filed on November 2, 2021, claims 1-16 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 2, 2021.
Applicant's election with traverse of the restriction between Species A and Species B in the reply filed on November 2, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for the Examiner if the restriction is not required.  This is not found persuasive because the specifics of the embodiment of Figs. 16-17B requires a search for the specific features of clip 66 whereas the specifics of embodiment of Fig. 18 requires a search for drive assembly 12 and the membrane positioned between a valve assembly comprising a piercing member. Thus, non-elected Species A requires search queries drawn to the specifics of a clip clamping a membrane between the cannula and the container allowing for the removal of the membrane to allowing the clip to establish fluid communication between the cannula and the container and classification search including A61M 2005/2437, 2039/0673, and 2039/1027 .
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the connector arrangement extending through and outside of the housing of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both structure of Fig. 16 and structure of Figs. 17A, 17B. Although the instant specification describes both the structures of Fig. 16 and Figs. 17A, 17B as being a container 52 (instant [0035]-[0036]), the illustrated structure are clearly different. Therefore, it is unclear whether the structures 52 of Fig. 16 and Figs. 17A, 17B are different and what the differences are. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronenberg (US Pub. No. 2017/0028132 A1).
Claim 1. Cronenberg discloses a drug delivery system for injecting a medicament, the system comprising: 
a housing (102, 104) defining a cavity (i.e., cavity form therebetween);
a container (106) received within the cavity and configured to receive a medicament, the container comprising a closure (158); 
a valve assembly (160, 150) received within the cavity and comprising a piercing member (148, 150) configured to pierce the closure of the container; and 
a connector arrangement (154, 156) provided between the container and the valve assembly, the connector arrangement movable between a first, pre-use position maintaining sterility between the closure of the container and the valve assembly ([0058]; i.e., prior to membrane 154 being pierced) and a second, use position permitting fluid communication between the container and the valve assembly ([0061]; i.e., after membrane 154 is pierced).
Claim 2. Cronenberg discloses the drug delivery system as claimed in claim 1, wherein the connector arrangement comprises at least one membrane (154) held between the container and the valve assembly ([0058]; Fig. 6).
Claim 3. Cronenberg discloses the drug delivery system as claimed in claim 2, wherein the connector arrangement comprises two membranes (180, 154) held between the container and the valve assembly ([0066]).
Claim 5. Cronenberg discloses a drug delivery system for injecting a medicament, the system comprising: 
a housing (302, 304) defining a cavity (i.e., cavity form therebetween) ([0081]);
a container (306) received within the cavity and configured to receive a medicament, the container comprising a closure (400) ([0094]); 
a valve assembly received within the cavity and comprising a piercing member (388, 390) configured to pierce the closure of the container ([0093]; Fig. 27); and 
a connector arrangement (402, 404) provided between the container and the valve assembly, the connector arrangement movable between a first, pre-use position maintaining sterility between the closure of the container and the valve assembly ([0094]; i.e., prior to membrane 406 of cap 402 being pierced) and a second, use position permitting fluid communication between the container and the valve assembly ([0094]; i.e., after membrane 406 is pierced); and
wherein at least a portion of the connector arrangement extends through and outside of the housing (Fig. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (US Pub. No. 2017/0028132 A1) in view of Sodhi (US Pub. No. 2014/0018742 A1).
Claim 4. Cronenberg discloses the drug delivery system as claimed in claim 2, but does not further disclose that the at least membrane comprises flashspun high-density polyethylene fibers. However, it is noted that Sodhi also discloses a drug delivery system barriers for barrel, wherein barrier is made of TyvexTM ([0066]) which is a synthetic material consisting of flashspun high-density polyethylene fibers ([0052]). Therefore, since both Cronenberg and Sodhi are drawn to drug delivery systems with a barriers over medical containers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the membranes of Cronenberg to be made of flashspun high-density polyethylene fibers as taught by Sodhi since such material is known in the art to being impermeable to liquid water and microorganisms and resistant to tearing but can be cut with scissors or a knife ([0052] of Sodhi).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (US Pub. No. 2017/0028132 A1) in view of Matkovich (US Pub. No. 2002/0093192 A1).
Claim 6. Cronenberg discloses a drug delivery system for injecting a medicament, the system comprising: 
a housing (302, 304) defining a cavity (i.e., cavity form therebetween) ([0081]);
a container (306) received within the cavity and configured to receive a medicament, the container comprising a closure (400) ([0094]); 
a valve assembly (380) received within the cavity and comprising a piercing member (388, 390) configured to pierce the closure of the container ([0093]; Fig. 27); and 

While Cronenberg discloses septum 400 and cap 402 as a connector arrangement between barrel 306 and assembly of outer needle 388 and inner needle 390 but does not disclose that the connector arrangement is pulled out of the housing to move the connector arrangement from the first position to the second position. However, Matkovich also discloses a drug delivery system comprising containment layers 400, 500 between a container 600 (Fig. 15) and a piercing assembly (200) that is pulled prior to piercing of sealing surfaces 172a,272a for access to the fluid in container 600 ([0104]-[0105]; Fig. 15). Matkovich discloses that the containment layers provided to further prevent bacterial contamination ([0100]). Therefore, since both Cronenberg and Matkovich are drawn to drug delivery system with barriers for preventing contamination, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further comprise containment layers that are pulled out to move a position prior to a position to after a container being in fluid communication with a piercing member as taught by Matkovich so as to provide an additional containment layer so as to ensure that the piercing surfaces are sterile ([0100], [0104] of Matkovich).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA ZHANG/Primary Examiner, Art Unit 3783